202 S.W.3d 58 (2006)
STATE of Missouri, Respondent,
v.
Erik Wayne CASE, Appellant.
No. WD 65703.
Missouri Court of Appeals, Western District.
September 29, 2006.
*59 Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: HOWARD, C.J., ELLIS and HARDWICK, JJ.

ORDER
PER CURIAM.
Erik Case appeals from his conviction for possession of a controlled substance and ten-year prison sentence. He contends the trial court erred in admitting testimony regarding the typical amount of marijuana a user would possess. Upon review of the briefs and the record, we find no error and affirm the conviction.
The parties have been provided with a memorandum explaining the reasons for our decision because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).